Citation Nr: 1759155	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-12 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the appellant has the proper status to bring a claim for VA death benefits and for a claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter, R.C.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970, to include service in the Republic of Vietnam.  The Veteran is deceased and the appellant is seeking establishment of status as a claimant to pursue VA benefits.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 determination issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the appellant appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking to establish her status as a proper claimant for VA benefits related to the Veteran's death.  Unfortunately, the electronic claims file as it presently exists is woefully inadequate for adjudicative purposes.  Basic information necessary to decide this claim must be obtained and associated with the claims file on remand, as set forth in detail below.


Accordingly, the case is REMANDED for the following actions:

1. Ensure that all VA treatment records after October 2010 are obtained and associated with the electronic claims file.

2. Ask that the appellant submit copies of any court documents in her possession that pertain to her relationship to the Veteran, to include police reports, financial obligations, civil proceedings, and family court and marital proceedings.  The Board notes and appreciates the receipt of several such documents at the July 2017 hearing, but wants to provide the appellant the opportunity to submit any additional records to ensure a decision is made with all available evidence.  In so doing, the appellant should be advised that failure to submit the necessary documents when requested may result in the claim being deemed abandoned.

3. Ask the appellant to provide information concerning any children from her relationship with the Veteran, to include the Veteran's step-children.

4. Ask the appellant to submit any information she has regarding the Veteran's final expenses, particularly any expenses paid by her, as well as the costs of burial and funeral if possible.

5. Once all of the above development has been completed, the documents should be reviewed to determine if the appellant is entitled to any compensation for final expenses of the Veteran, to include funeral and burial expenses.  The issue of the appellant's status to pursue a claim for VA benefits related to the Veteran's death should also be re-adjudicated.  If any of the benefits sought on appeal are not granted in full, prepare a Supplemental Statement of the Case (SSOC) and provide the appellant and her representative an opportunity to respond before returning the matter to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017). 

